DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 filed 12/20/19 are pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.         Claims 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. 
Step 1: Statutory Category: Claims 10-19 are directed to methods, all of which are statutory classes of invention.    
Step 2A - Prong 1: Judicial Exception Recited: Independent claim 10 is directed to an abstract idea. The claims are drawn to food vending, commercial or legal interactions, under certain methods of organizing human activity, in this case. The independent claims recite limitations which fall under concepts under commercial or legal interactions, which are done by using generally recited computing components. 
Specifically, the claims recite the following limitations which would fall under commercial or legal interactions: “receiving an order specifying a sliced food item; transporting a food item chub from a stock storage location to a slicing component; slicing the food item chub into the sliced food item; packaging the sliced food item into a packaged food item; transporting the packaged food item to an order storage location; transporting the packaged food item from the order storage location; dispensing the packaged food item.”
Although there is a slicing component and dispenser component recited, nothing in the claim language precludes the steps from being practically done by a human. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction but for the recitation of generally recited computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A - Prong 2: Practical Application: This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of food vending with generally recited computer elements such as a slicing component and dispenser component recited. Accordingly, the slicing component and dispenser component do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions grouping. The claims are directed to an abstract idea.
Step 2B – Inventive Concept: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a slicing component and dispenser component to perform these steps amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claim 11, the claim is directed to limitations which involve receiving an order through an application program which communicates with a control component of a kiosk. Although the claims recite a generally recited application program, control component, and a kiosk, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of food vending, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 12, the claim is directed to limitations which involve identifying contact information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of food vending, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 13, the claim is directed to limitations which involve receiving a food safety alert and alerting the customer. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of food vending, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 14, the claim is directed to limitations which involve alerting the customer to receive the packaged food item. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of food vending, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 15, the claim is directed to limitations which involve scheduling preparation of the packaged food item. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of food vending, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 16, the claim is directed to limitations which involve detecting contamination of the slicing component. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of food vending, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 17, the claim is directed to limitations which involve automatically sanitizing the slicing component. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of food vending, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 18, the claim is directed to limitations which involve automatically removing food item waste. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of food vending, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 19, the claim is directed to limitations which involve packaging a chub scrap, transporting the packaged chub scrap, and dispensing the packaged chub scrap. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of food vending, therefore they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
5. 	Claim 20 is directed to a transitory signal (i.e. computer readable medium) as it recites: “one or more computer storage devices having computer-executable instructions…” rather than “one or more non-transitory computer storage devices having computer-executable instructions…”
Transitory signals are defined according to the "Microsoft Press Dictionary Definition" or "IEEE Definition". According to MPEP § 2106, however, there are four categories of invention: process, machine, article of manufacture or composition of matter. Therefore, as "transitory signals" are neither a category of invention nor a subset of one of the categories it does not represent patent eligible subject matter. In re Nuijten, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. op. at 18). Therefore, claim 20 is directed to ineligible subject matter.
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “slicing component… packaging component… transport component… dispenser component…. control component…” in claim 1. Because claims 2-9 are dependent on claim 1, claims 1-9 are all being interpreted under 35 U.S.C. 112 (f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.	 
11.	Claims 1-5 and 7-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koke et al (2013/0275236) in view of Cohen (2019/0125126). 
	Re Claim 1: Koke discloses comprising:
a stock storage location for storing food item chubs (see [0055] system can use robotics, conveyors, or other means to select and load food items from refrigerated storage onto slicers, [0105] new, unsliced food products must be retrieved from storage, [0039] system must be aware of amount of each food product currently resident in deli or initial inventory, [0040] salami comes from particular supplier in 3 pound sticks, deli meat often comes in large package called chub);
a slicing component operative to slice the food item chubs into sliced food items (see plurality of automated slicing machines 132, Fig. 1, [0052] plurality of automated slicing machines 132 in communication with processing unit 120, [0054] slicing machine 132 informs processing unit 120 of what food product is currently placed on machine 132);
an order storage location for storing packaged food items (see [0044] pre-packaged food items consist of deli meats and cheeses, a display case for storing packaged food items, either as part of order or as “to go” item); 
a transport component operative to transport the food item chubs from the stock storage location to the slicing component and to transport the packaged food items to the order storage location (see [0055] robots, conveyors, or other means to select and load food items from refrigerated storage onto slicers); 
a user interface operative to receive orders specifying the sliced food items (any of order inputs 110, Fig. 1, [0046] Fig. 1 shows order inputs 110, in-store kiosk 111, [0048] information entered into system 100); 
and a control component operative to control the slicing component, the packaging component, the transport component, the user interface, and the dispenser component (see processing unit 120, Fig. 1, [0051] processing unit 120 rearranges orders in queue, [0052] order fulfillment function 130 consists of automated slicing machines 132 in communication with processing unit 120, [0057] management system controlled by processing unit 120, [0060] each of these modules comprises instructions controlled by processing unit 120).
Although Koke discloses the following (see [0021] automated fulfillment system, [0044-0045] determine automatically when pre-packaged food items need to be sliced, [0100] tray, slip paper, or packaging material used to collect product as sliced. This can be any material that is placed on slicer’s scale onto which product falls as it is sliced), it fails to disclose the following transport component, packaging component, and dispenser component. Meanwhile, Cohen discloses:
a packaging component operative to package the sliced food items into the packaged food items (see [0151] discloses flexible packaging and pouches can be different shapes and sizes for bread slices or even sliced tomatoes);
a transport component operative to transport the packaged food items to the order storage location (see [0033] transporting package between locations, [0174] restocking and transporting small, lightweight items such as seeds, [0212] pouches transported along them towards pickup end);
a dispenser component operative to dispense the packaged food items (see [0080-0092] and Fig. 7-15 discloses dispenser and dispensing food item).
From the teaching of Cohen, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Koke’s invention with Cohen’s disclosure of the transport component transporting to the order storage location, packaging component, and dispenser component in order for an overall automated food preparation system that can greatly reduce the cost of food and increase the selection of food available.
Re Claim 2: Koke discloses further comprising: a cleaning component, wherein the cleaning component comprises a sanitizing component operative to sanitize the slicing component (see warewasher 503 and sanitation 505 in Fig. 5, slicing component 132 in Fig. 1 and 5, [0059] Fig. 5 discloses warewasher 503 and sanitation protocols 505).
Re Claim 3: However, Koke fails to disclose the following. Meanwhile, Cohen discloses wherein the sanitizing component comprises an ultraviolet (UV) light (see [0170] discloses UV-sterilized, [0346] ultraviolet light). From the teaching of Cohen, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Koke’s invention with Cohen’s disclosure of the UV light as it is old and well-known to use UV lights to sanitize different surfaces.
Re Claim 4: Koke discloses wherein the sanitizing component is further operative to detect contamination of the slicing component (see 132 in Fig. 1 and 5, [0117] warewasher 503 can be used where warewasher is an industrial dishwasher to assure cleanliness and sanitation).
Re Claim 5: However, Koke fails to disclose the following. Meanwhile, Cohen discloses wherein the cleaning component further comprises: a waste removal component operative to remove food item waste produced by the slicing component; and a waste storage location for storing the food item waste (see [0151] removal of expired product without contaminating other product, [0054] waste container). From the teaching of Cohen, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Koke’s invention with Cohen’s disclosure of waste removal component and waste storage location in order for eliminating excess waste from the automated food system.
Re Claim 7: However, Koke fails to disclose the following. Meanwhile, Cohen discloses further comprising: a scrap storage location for storing chub scraps, wherein the packaging component is further operative to package the chub scraps into packaged chub scraps, and wherein the transport component is further operative to transport the packaged chub scraps to the scrap storage location (see [0054] waste container, [0179] waste collection portions, [0208] waste container box 1508, [0234] waste bin 354, [0241] waste bin 364). From the teaching of Cohen, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Koke’s invention with Cohen’s disclosure of the scrap storage in order for eliminating excess waste from the automated food system.
Re Claim 8: Koke discloses wherein the user interface comprises a presentation component (see order inputs 110, Fig. 1, [0046] order inputs 110, in-store kiosk 111, input devices includes tablets, smart phones, touch screen devices, [0048] order it placed and entered into system 100).
Re Claim 9: Koke discloses further comprising: a network component, wherein the user interface comprises an application program executable on a user device, and wherein the application program is operative to communicate with the control component through the network component (see [0032] applications on mobile devices, [0052] computer network, wired or wireless network, [0051] processing unit 120).
	Re Claim 10: Koke discloses comprising:
receiving an order specifying a sliced food item (see order inputs 110 in Fig. 1-3, [0046-0048] discloses order inputs 110 with in-store kiosk 111 and delicatessen slicing system 100);
transporting a food item chub from a stock storage location to a slicing component or a stock storage location for storing food item chubs (see [0055] robotics, conveyors or other means to select and load food items from refrigerated storage onto slicers, management system could be adapted to control this, [0039] system aware of each food product or initial inventory, [0040] salami comes from particular supplier in 3 pound sticks, deli meat comes in large package called chub); 
with the slicing component, slicing the food item chub into the sliced food item, or a slicing component operative to slice the food item chubs into sliced food items (plurality of automated slicing machines 132, see Fig. 1; [0052, 0054] plurality of automated slicing machines 132 in communication with processing unit 120); 
packaging the sliced food item into a packaged food item or a packaging component operative to package the sliced food items into the packaged food items (see [0044] other mechanisms used to monitor automatically when pre-packaged food items need to be sliced, [0045] receives feedback regarding consumption of previously sliced pre-packaged food items and slices additional pre-packaged food items, [0100] tray, slip paper, or other packaging material used to collect product as sliced, therefore packaging component is included that can package sliced meat directly in its own packaging or part of pre-packed “to go” item).
Although Koke discloses the following (see [0021] automated fulfillment system, [0044-0045] determine automatically when pre-packaged food items need to be sliced, [0100] tray, slip paper, or packaging material used to collect product as sliced. This can be any material that is placed on slicer’s scale onto which product falls as it is sliced), it fails to disclose the following transport component and dispenser component. Meanwhile, Cohen discloses:
transporting the packaged food item to an order storage location or to a dispenser component (see [0033] transporting package between locations, [0174] restocking and transporting small, lightweight items such as seeds, [0212] pouches transported along them towards pickup end);
and dispensing the packaged food item from the dispenser component (see [0080-0092] and Fig. 7-15 discloses dispenser and dispensing food item).
From the teaching of Cohen, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Koke’s invention with Cohen’s disclosure of transporting to the order storage location and dispensing in order for an overall automated food preparation system that can greatly reduce the cost of food and increase the selection of food available.
Re Claim 11: Koke discloses further comprising: receiving the order through an application program that is operative to communicate with a control component of the kiosk (see [0032] applications on mobile devices, [0046] order inputs 110 and in-store kiosk 111, [0048] order is placed and entered into system 100).
Re Claim 12: Koke discloses further comprising: identifying contact information for a customer placing the received order (see [0062] Order Input module 210 and Fig. 1 includes order information and customer information).
Re Claim 13: Koke discloses further comprising: receiving a food safety alert; and alerting the customer using the contact information (see [0125] may issue recall alert).
Re Claim 14: Koke discloses further comprising: alerting customer to retrieve the packaged food item (see [0021] automated fulfillment system, [0044] “Grab and Go” products, [0059] display and notification 507 for customers and associates, [0081] system can communicate with all systems when price changes includes communicating and updating electronic price labels, display monitors, or other customer notification devices to display promotion, [0092] associate delivers item to customer as shown in step 340).
Re Claim 15: Koke discloses further comprising: scheduling preparation of the packaged food item based at least on an expected approximate retrieval time of the packaged food item (see [0037] if customer is going to wait for order, order moved to top of queue, [0038] queue dynamically monitored and rearranged to optimize order delivery, [0051] processing unit 120 may rearrange orders, [0062] some orders have lower or higher priority).
Re Claim 16: Koke discloses further comprising: detecting contamination of the slicing component (see 132 in fig. 1 and 5, [0117] warewasher 503 may be used, step 410 shows how system has identified food holder and insured its cleanliness).
Re Claim 17: Koke discloses further comprising: automatically sanitizing the slicing component (see 132 in Fig. 1 and 5, [0117] warewasher 503 may be used, step 410 shows how system has identified food holder and insured its cleanliness, [0120] sanitation protocols).
Re Claim 18: However, Koke fails to disclose the following. Meanwhile, Cohen discloses further comprising: automatically removing food item waste produced by the slicing component (see [0151] removal of expired product without contaminating other product, [0054] waste container). From the teaching of Cohen, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Koke’s invention with Cohen’s disclosure of automatically removing in order for eliminating excess waste from the automated food system.
Re Claim 19: However, Koke fails to disclose the following. Meanwhile, Cohen discloses further comprising: packaging a chub scrap into a packaged chub scrap; transporting the packaged chub scrap to a scrap storage location; transporting the packaged chub scrap from the scrap storage location to the dispenser component; and dispensing the packaged chub scrap from the dispenser component (see [0054] waste container, [0179] waste collection portions, [0208] waste container box 1508, [0234] waste bin 354, [0241] waste bin 364). From the teaching of Cohen, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Koke’s invention with Cohen’s disclosure of chub scrap in order for eliminating excess waste from the automated food system.
12.	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Koke et al (2013/0275236) in view of Cohen (2019/0125126) and Teicher (6,102,162).
Re Claim 20: Koke discloses comprising:
receiving an order specifying a sliced food item through an application program that is operative to communicate with a control component of the kiosk  (see order inputs 110 in Fig. 1-3, [0046-0048] discloses order inputs 110 with in-store kiosk 111 and delicatessen slicing system 100);
identifying contact information for a customer placing the received order (see [0062] Order Input module 210 and Fig. 1 includes order information and customer information); 
scheduling preparation of the packaged food item based at least on an expected approximate retrieval time of the packaged food item (see [0037] if customer is going to wait for order, order moved to top of queue, [0038] queue dynamically monitored and rearranged to optimize order delivery, [0051] processing unit 120 may rearrange orders, [0062] some orders have lower or higher priority).
transporting a food item chub from a stock storage location to a slicing component (see [0055] robotics, conveyors or other means to select and load food items from refrigerated storage onto slicers, management system could be adapted to control this, [0039] system aware of each food product or initial inventory, [0040] salami comes from particular supplier in 3 pound sticks, deli meat comes in large package called chub); 
with the slicing component, slicing the food item chub into the sliced food item (plurality of automated slicing machines 132, see Fig. 1; [0052, 0054] plurality of automated slicing machines 132 in communication with processing unit 120); 
packaging the sliced food item into the packaged food item (see [0044] other mechanisms used to monitor automatically when pre-packaged food items need to be sliced, [0045] receives feedback regarding consumption of previously sliced pre-packaged food items and slices additional pre-packaged food items, [0100] tray, slip paper, or other packaging material used to collect product as sliced, therefore packaging component is included that can package sliced meat directly in its own packaging or part of pre-packed “to go” item);; 
transporting the packaged food item to an order storage location (see manipulator 2000 in Fig. 1, dish and food transfer area 150000, Fig. 150a-c show the food on dishware 15001, forming what can be considered a packaged food item for storing and dispensing food items, [0494-0496] dish and food transfer area is primary interface point between FPS and user, it is area which completed dishes of food are retrieved after preparation by device. [0496] Fig. 150 pictorial view of dish and food transfer area); 
alerting customer to retrieve the packaged food item (see [0021] automated fulfillment system, [0044] “Grab and Go” products, [0059] display and notification 507 for customers and associates, [0081] system can communicate with all systems when price changes includes communicating and updating electronic price labels, display monitors, or other customer notification devices to display promotion, [0092] associate delivers item to customer as shown in step 340); 
detecting contamination of the slicing component  (see 132 in fig. 1 and 5, [0117] warewasher 503 may be used, step 410 shows how system has identified food holder and insured its cleanliness); 
automatically sanitizing the slicing component (see 132 in Fig. 1 and 5, [0117] warewasher 503 may be used, step 410 shows how system has identified food holder and insured its cleanliness, [0120] sanitation protocols);
receiving a food safety alert (see [0125] may issue recall alert); 
alerting the customer using the contact information (see [0125] may issue recall alert).
Although Koke discloses the following (see [0021] automated fulfillment system, [0044-0045] determine automatically when pre-packaged food items need to be sliced, [0100] tray, slip paper, or packaging material used to collect product as sliced. This can be any material that is placed on slicer’s scale onto which product falls as it is sliced), it fails to disclose the following transport component and dispenser component. Meanwhile, Cohen discloses:
automatically removing food item waste produced by the slicing component (see [0151] removal of expired product without contaminating other product, [0054] waste container);
transporting the packaged food item from the order storage location to a dispenser component (see [0033] transporting package between locations, [0174] restocking and transporting small, lightweight items such as seeds, [0212] pouches transported along them towards pickup end);
dispensing the packaged food item from the dispenser component (see [0080-0092] and Fig. 7-15 discloses dispenser and dispensing food item);
packaging a chub scrap into a packaged chub scrap, transporting the packaged chub scrap to a scrap storage location, transporting the packaged chub scrap from the scrap storage location to the dispenser component, and dispensing the packaged chub scrap from the dispenser component (see [0054] waste container, [0179] waste collection portions, [0208] waste container box 1508, [0234] waste bin 354, [0241] waste bin 364).
From the teaching of Cohen, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Koke’s invention with Cohen’s disclosure of automatically removing food waste, transporting the packaged item, dispensing the packaged item, and packaging the chub scrap in order for an overall automated food preparation system that can greatly reduce the cost of food and increase the selection of food available.
However, Koke and Cohen fail to disclose the restricted door access. Meanwhile, Teicher discloses:
actuating a restricted access door and sensing its position (see access controller shown in Fig. 16, 210 in fig. 2, col.9, lines 50-67 discloses an automatic locking device 225 and patron access locker 210 and door sensing device 227). 
From the teaching of Teicher, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Koke’s and Cohen’s inventions with Teicher’s disclosure of a restricted access door in order for security and preserving the freshness of the food items.
13.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Koke et al (2013/0275236) in view of Cohen (2019/0125126) and further in view of Teicher (6,102,162).
Re Claim 6: However, Koke and Cohen fail to disclose the restricted door component. Meanwhile, Teicher discloses wherein the control component is further operative to actuate a restricted access door and sense a position of the restricted access door (see access controller shown in Fig. 16, 210 in fig. 2, col.9, lines 50-67 discloses an automatic locking device 225 and patron access locker 210 and door sensing device 227). From the teaching of Teicher, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Koke’s and Cohen’s inventions with Teicher’s disclosure of a restricted access door in order in order for security and preserving the freshness of the food items.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wessel (Mobilizing Food Vending: Rights, Communication Technology and Urban Space in the American City) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687